Name: Commission Implementing Regulation (EU) NoÃ 319/2013 of 8Ã April 2013 derogating, for the marketing year 2012/13, from Article 63(2)(a) of Council Regulation (EC) NoÃ 1234/2007 as regards the dates for communicating the carry forward of surplus sugar
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  production;  beverages and sugar;  information technology and data processing;  European Union law;  agricultural structures and production
 Date Published: nan

 9.4.2013 EN Official Journal of the European Union L 99/13 COMMISSION IMPLEMENTING REGULATION (EU) No 319/2013 of 8 April 2013 derogating, for the marketing year 2012/13, from Article 63(2)(a) of Council Regulation (EC) No 1234/2007 as regards the dates for communicating the carry forward of surplus sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular point (c) of Article 85 in conjunction with Article 4 thereof, Whereas: (1) According to Article 63(2)(a) of Regulation (EC) No 1234/2007, undertakings which decide to carry forward all or part of their production in excess of quota have to inform Member States concerned about the decision. That information has to be submitted before a date to be determined by each Member State, within the time limits provided for by that Article. (2) In order to facilitate the supply of the out-of-quota sugar on the Union market, thereby allowing undertakings to respond to unforeseen changes in demand in the early months of the marketing year 2012/13, it is necessary to give Member States the possibility to determine dates within larger time limits than those provided for in Article 63(2)(a) of Regulation (EC) No 1234/2007. (3) It is therefore appropriate to derogate from Article 63(2)(a) of Regulation (EC) No 1234/2007 in respect to the marketing year 2012/13. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 63(2)(a) of Regulation (EC) No 1234/2007, for the marketing year 2012/13, the undertakings which, in accordance with Article 63(1) of that Regulation, have decided to carry forward quantities of surplus sugar, shall inform the Member State concerned before a date to be determined by Member States between 1 February and 15 August 2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply until 30 September 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1.